Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 09/22/2021 is acknowledged.
2.	Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 

B.	In claim 1, second from the last line, “where” should be changed to --wherein--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 8, 11, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (NPL: “Layer-by-Layer Self-Assembly for Constructing a Graphene/Platinum Nanoparticle Three-Dimensional Hybrid Nanostructure Using Ionic Liquid as a Linker”, Langmuir 2010, 26(10), 7614-7618) taken together with Zeng et al. (NPL: “Graphene Oxide Quantum Dots Covalently Functionalized PVDF Membrane with Significantly-Enhanced Batericidal and Antibiofouling Performances”).
	Zhu et al. discloses multilayer films based on LBL (Layer-by-Layer) self-assembly.  The positively charged graphene nanosheets and negatively charged citrate-stabilized PT NPs were alternately assembled on the surface of an ITO electrode.  See page 7618, under “Conclusions”.
	The instant claim 1 recites “a multilayered composite thin film material comprising: a substrate having a positively-charged surface; a first bilayer material, comprising: a layer of metal nanoparticles, each having a negatively charged surface, wherein the metal is selected from the group consisting of Ru, Rh, OS, Ir, Pd, Au, Ag and Pt, and the particles are attached to the substrate surface by charge attraction; and  a coating layer of graphene quantum dots, each graphene quantum dot having a positively charged surface and attached to the layer of metal nanocrystal particles by charge attraction”.

	However, Zeng et al. teaches “graphene oxide quantum dots” which covalently functionalizes PVDF Membrane and provides signicantly-enhanced bactericidal and antifiofouling performances (See Title and Abstract).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the graphene nanosheets of the Zhu et al. reference with such known “graphene quantum dots” in view of the advantages taught by Zeng et al.

Allowable Subject Matter
6.	Claims 4, 6-7, & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-19 are pending.  Claims 1-3, 5, 8, & 11-12 are rejected.  Claims 4, 6-7, & 9-10 are objected.  Claims 13-19 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 20, 2021